Title: Abigail Adams Smith to John Quincy Adams, 27 April [1796]
From: Smith, Abigail Adams
To: Adams, John Quincy


          
            My Dear Brother
            New York April 27th 1795 [1796]
          
          I had the pleasure yesterday to receive your kind letter of the 23d of Febuary from London— we supposed that you had returnd to the Hague ere that period— the communication is so much more regular from England to this Country that we should hear more frequently from you from there than from Holland—which is a sufficient inducement to me to desire that you should remain there—
          you receive I presume through other chanells every political

information respecting our Country— I cannot however refrain from expressing my anxiety upon this subject— the present is a period in the affairs of our Country which must excite the apprehensions of every good Subject— the British Treaty is now under the Consideration of the House of representatives and there is a party and it is to be feared a Majority who have assumed to themselvs a Constitutional right of deciding upon its merits and adoption— there is an attempt to avoid making the necessary appropriations for carrying it into affect— at the Head of this Party is a Mr Edward Livingston of this City the Younger Brother of the Chancellor how it will terminate is as yet uncertain— it will prolong the session to a distant period— I fear we Shall have a turbulent year— the Ellections come on in the Spring and the parties will I expect run very high— the Democrats will use every indeavour to affect their purposes no exertion on their part will be omitted— what will be the result cannot as yet be conjectured— in this City we are like to experience much individual embarrassment from the extreme scarsity of money in Circulation—from an apprehension of War; or some local establishments now in agitation every person who possesses money hold it up from an idea that War is the inevitable consequence of not fullfilling the Treaty upon our part I do not pretend to understand the merits of the Cause but of this I am well assertained that the depredations of the British upon our Commerce has very much embarrassed those who have been so unfortunate as to fall into their Hands— Colln S—— has been particularly unfortunate his Ships have been taken his property detained merely from the Caprice or ill Humour of the Captors— but there is no use in enumerating evils which are irremidable the vicissitudes of Fortune have been a copious theme for Complaints since time has revolved— the greatest magnimnity Consists I beleive in submitting to them, without repining severe as the Conflict may be I shall indeavour to acquire this species of Philosophy
          it is a pleasure to me to receive any proofs of the memembrace of friends I esteem— there are many persons in London—of whom I hear with much Sattisfaction— I have lately had an opportunity of renewing an acquaintance with the Son of Mr & Mrs Copley—who passed some time in New York on his Tour through the States he is an amiable pleasant young Man and has made many friends amongst us—
          I shall ever remember with gratitude the many kind attentions we

received from Mr and Mrs Johnson and their family they are very amiable— we have been expecting to see them in this Country—from the arangements they were making when we left them— I think they will find themselvs much at home in America
          Mr Gore from Boston dined with us yesterday he has received an appointment which if the Treaty is fullfilled will carry him to England— he proposes to embark in June with his family— you will I am sure meet him with pleasure—
          our Brother is well as is our new Sister— they dined with us yesterday I hope that I shall hear from you more frequently than I have in times past it shall not be my fault Colln Smith and my Children desire to be rememberd to you beleive me that absence has not abated the sincere / affection of your Sister
          
            A S
          
          
            remember me to Thomas I intended writing to him but the Ship sails sooner than I expected
          
        